Walker, J.
This was an action on two promissory notes which were executed in pursuance of a contract for the sale of a crop of corn and cotton. The appellants purchased the crop from the appellee before it had matured (as they claim), under a covenant that the appellee would furnish them the necessary teams and farming implements for cultivating and saving the crops, and would also allow the laborers to remain upon the plantation and work for the appellants, which laborers were then hired by the appellee.
They set up a breach of this covenant in their answer, which was excepted to, and the exception sustained; which we think was error.
If the appellants sustained damages, it was part and parcel of the same transaction which led to the execution of the *552notes sued on, and it was between the same parties and in the same right. (14 Texas, 153; 18 Texas, 520; 19 Texas, 288.) But it is claimed by the appellee that these cases have been overruled in Duncan v. Magette, 25 Texas, 245. We do not think this is the case.
It is unnecessary to say that at common law unliquidated damages could not be set off or recouped against a liquidated demand; but our system is peculiar, resembling somewhat the civil' codes of other States, and does undoubtedly admit of a party reconvening for damages in a case like this. The judgment of the District Court will therefore be reversed and the cause remanded.
Reversed and remanded